DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that all claims can be searched without an unreasonably burdensome search.  This is not found persuasive because the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hetzroni.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “substantially” in claims 5 & 6 is a relative term which renders the claim indefinite. The term “substantially” in relation to a planar surface or orthogonal direction is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 7-11 are rejected in view of their dependence to claims 5-6.
Claim 11 in part recites “the power module further comprises a second power output a jumper cable that selectively plugs into the second power output...”. It is unclear as to what “a second power output a jumper cable” corresponds to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetzroni (US 2011/0298415 A1).
Regarding claim 1, Hetzroni teaches a multifunction unit comprising:				a power module (105+210) comprising a power storage device (210) that is configured to . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzroni (US 2011/0298415 A1) in view of Lown (US 2005/0155889 A1).
Regarding claim 2, Hetzroni teaches the multifunctional unit of claim 1 but is silent as to a locking feature coupled with a different one of the module and the accessory module than the 
Regarding claim 3, Hetzroni as modified by Lown teaches the multifunctional unit of claim 2. Lown further teaches the locking feature comprising a latch that is pivotally coupled with the accessory module (latch handle 30 couples to a latch hook member 32 on the second 
Regarding claim 4, Hetzroni as modified by Lown teaches the multifunctional unit of claim 2. Lown further teaches the locking feature comprising an interlocking tab member (30c) ([0032]).
Regarding claim 5, Hetzroni as modified by Lown teaches the multifunctional unit of claim 4. Hetzroni further teaches the first docking location comprising a first surface that is planar and residing in a first plane; the accessory module comprising a second surface that is planar and residing in a second plane; and when the accessory module is docked on the power module, the first plane and the second plane being parallel with each other (Figs. 1 & 3).
Regarding claim 6, Hetzroni as modified by Lown teaches the multifunctional unit of claim 5. Hetzroni further teaches wherein the accessory module is docked on the power module in a direction that is orthogonal with at least the first plane (Figs. 1 & 3).
Regarding claim 7, Hetzroni as modified by Lown teaches the multifunctional unit of claim 6. Hetzroni further teaches the accessory module comprising an electrical device such as portable digital media player; and the power module comprising a first power output at the first docking location that facilitates delivery of power to the accessory module when the accessory module is docked on the power module at the first docking location (Figs. 1 & 3; [0028]-[0031]).
Regarding claim 8, Hetzroni as modified by Lown teaches the multifunctional unit of claim 7. Hetzroni further teaches the electrical device comprising an air compressor module ([0030]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hetzroni (US 2011/0298415 A1) and Lown (US 2005/0155889 A1), as applied to claims 1-8 above, and further in view of Smith (US 6,756,764 B2).
Regarding claims 9-10, Hetzroni as modified by Lown teaches the multifunctional unit of claim 8 but is silent as to further comprising a second docking location that is configured to receive another accessory module (claim 9) and wherein the another accessory module comprises a non-powered device (claim 10).										Smith teaches a multifunctional unit comprising multiple accessory modules (devices 84-88) with corresponding multiple docking locations which can be included in a power module (18+24) where the accessory modules comprise non-powered devices (Fig. 11; Col. 7, L.7-45).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to further include a second docking location that is configured to receive another accessory module wherein the another accessory module comprises a non-powered device in order to provide additional accessory modules, as described in Smith, that are not dependent on power from the power storage device of the multifunctional unit as taught by Smith. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hetzroni (US 2011/0298415 A1), Lown (US 2005/0155889 A1) and Smith (US 6,756,764 B2), as applied to claims 1-10 above, and further in view of Sodemann (US 7,161,253 B2).
Regarding claim 11, Hetzroni as modified by Lown and Smith teaches the multifunctional unit of claim 10 but is silent as to the power module further comprising a second power output and a jumper cable that selectively plugs into the second power output to facilitate 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727